Campbell, J.
 The question presented is whether Case is a necessary party defendant. If Case is a proper but not a necessary party, then the only attack which could be mounted on the decision in the trial *32court would require a showing of an abuse of discretion. Necessary parties must be brought into the action. Proper parties may be brought into the action, but whether they are brought in or not is a matter within the discretion of the court.
In 1 McIntosh, N. C. Practice 2d, § 584, p. 292, it is stated:
“. . . Necessary or indispensable parties are those whose interests are such that no decree can be rendered which will not affect them, and therefore the court cannot proceed until they are brought in. Proper parties are those whose interests may be affected by a decree, but the court can proceed to adjudicate the rights of others without necessarily affecting them, and whether they shall be brought in or not is within the discretion of the court. . .
The party to be joined must have rights which will be directly affected by the judgment in the case involved. Pickelsimer v. Pickelsimer, 255 N.C. 408, 121 S.E. 2d 586 (1961). See also Corbett v. Corbett, 249 N.C. 585, 107 S.E. 2d 165 (1959).
In the instant case, Case and Credit were two separate corporations, and each submitted separate bills for their respective accounts with Eagle. Any merchandise and material returned by Eagle to Case was credited toward the debt of Eagle with Case. There has been no allegation of overpayment to Case, and even if there were, it would appear that this would be a matter between Case and Eagle alone. In this action between Credit and the defendants, Case is not involved, and the rights existing between Credit and the defendants can be adjudicated without affecting any rights of Case. Case is not an indispensable party to the instant suit, and thus is not a necessary party. If Case should be a proper party, no abuse of discretion by the trial judge has been shown in refusing to make Case a party to this action.
The order of Judge Hubbard refusing to make Case a party is
Affirmed.
PaRicer and Graham, JJ., concur.